PRESIDING JUSTICE JIGANTI, dissenting: Under scrutiny is the legally necessary language making a final order appealable under Supreme Court Rule 304(a). (107 Ill. 2d R. 304(a).) The wording of the rule itself is indirect and understated. It states an order is appealable if the court finds there is “no just reason for delaying enforcement or appeal.” In contrast, the wording of the trial court’s order in the instant case is clear, assertive and direct. It grants the motion to dismiss and states that the order “is final and appealable.” The finding of appealability is patent. Neither the majority opinion nor the opinion in Hamer v. Lentz (1987), 155 Ill. App. 3d 692, 508 N.E.2d 324, provides a rationale for mandating that to be appealable a final order must precisely track the wording of Rule 304(a). I would affirm the trial court.